986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kenneth WARRIX, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kenneth WARRIX, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Kenneth WARRIX, Defendant-Appellant.
Nos. 92-7079, 92-7114, 92-7115.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 18, 1992Decided:  February 22, 1993

Appeals from the United States District Court for the Southern District of West Virginia, at Huntington.  Robert J. Staker, District Judge.  (CR-88-191-3)
Kenneth Warrix, Appellant Pro Se.  Joseph Francis Savage, Jr., Assistant United States Attorney, Sanford Benjamin Bryant, Assistant United States Attorney, Huntington, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Warrix appeals from the district court's orders that denied his petition for a writ of coram nobis and his motion to enjoin his transfer to another federal correctional institution, and granted the government's motion for the destruction of evidence used at Warrix's trial.  Our review of the record and the district court's opinion discloses that these appeals are without merit.*  Accordingly, we affirm on the reasoning of the district court.  United States v. Warrix, No. CR-88-191-3 (S.D.W. Va.  Aug. 24, 1992;  Apr. 29, 1992;  May 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Since Warrix's appeals have been promptly considered in the normal course of the appellate process, we deny his motion to expedite.  Because we have adopted the record of United States v. Warrix, Nos. 92-6306/6533 (4th Cir.  Oct. 2, 1992) (unpublished) in consideration of these appeals, we grant Warrix's motion to "incorporate" that record